Title: To Thomas Jefferson from James Breckenridge, 23 February 1823
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
At Home
Feb. 23d 1823
I hasten to say in reply to yours of the 16th inst, just recd, that I am much pleased with the loan authorized by a late act of the Legislature & will confirm it regularly at our April meeting & hope that in the mean time Genl Cocke & yourself will find it convenient to proceed immediately to authorize the commencement of operations for building the Library &cAccept my affectionate esteem & regardJames Breckinridge